—Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered December 11, 1995, convicting him of kidnapping in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant knowingly, voluntarily, and intelligently waived his right to appeal the denial of his suppression motion, there are no reviewable issues presented with regard to that denial (see, People v Callahan, 80 NY2d 273, 285). The defendant’s claim of ineffective assistance of trial counsel rests upon matters outside the record and is not amenable to appellate review on the appeal from the conviction (see, People v Lebrun, 234 AD2d 392; People v Simon, 196 AD2d 851). Miller, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.